Citation Nr: 1513689	
Decision Date: 03/31/15    Archive Date: 04/03/15	

DOCKET NO.  13-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, claimed as secondary to service-connected posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issues of entitlement to service connection for hypertension, sciatica, and numbness in the hand and arm.  Moreover, in a rating decision of March 2013, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the aforementioned issues are not currently before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed back and gastrointestinal pathology.  In that regard, it is contended that the Veteran's current back disability is the result of an incident in service, at which time he was thrown to the ground by his drill sergeant.  Moreover, it is additionally contended that the Veteran's current gastrointestinal disorder (including irritable bowel syndrome) is in some way causally related to his service-connected posttraumatic stress disorder.

In that regard, service treatment records, including the Veteran's service separation examination, are negative for the disabilities at issue.  In point of fact, the earliest clinical indication of the potential presence of the disabilities in question is at a point in time many years following the Veteran's discharge from service.

The Board observes that, on a number of occasions during the course of the current appeal, the Veteran's private psychiatrist has offered his opinion that the Veteran's irritable bowel syndrome is in some way exacerbated by his service-connected posttraumatic stress disorder.  Moreover, a private physical therapist has offered his opinion that the Veteran's spine disability might be the result of "various traumas" he suffered while working as a military policeman.

Notwithstanding the aforementioned opinions, a VA psychologist, following a full review of the Veteran's claims folder and medical records in February 2010, indicated that there was "no medical, scientific, or research literature" which supported the contention that the Veteran's posttraumatic stress disorder caused his irritable bowel syndrome.  Nor was there any reliable or conclusive scientific evidence that posttraumatic stress disorder aggravated the Veteran's irritable bowel syndrome.  However, following a recent fee basis VA gastrointestinal examination in February 2013, it was the opinion of the examiner that the Veteran's irritable bowel syndrome was "as likely as not" exacerbated by his posttraumatic stress disorder.  Moreover, following an examination of the Veteran's spine, that same examiner was of the opinion that the Veteran's back disability was "more likely than not" the result of his service in the United States Army, and was "gradually worsening with increasing age."  Significantly, at the time of the aforementioned VA examinations in February 2013, the examiner did not appear to have access to the Veteran's claims folder.

In light of the aforementioned ambiguity, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication for the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2013, the date of the most recent VA examinations of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded VA examinations by appropriate specialists, if available, in order to more accurately determine the exact nature and etiology of his claimed back disability and gastrointestinal disorder (including irritable bowel syndrome).  The Veteran is hereby notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

In conjunction with the examination(s), the appropriate examiner or examiners should be furnished the Veteran's entire claims folder, to include his Virtual VA and Veterans Benefits Management System electronic files, and, in particular, a copy of the Medical Report from the Veteran's private psychiatrist dated on December 16, 2009, as well as copies of the reports of the aforementioned VA examinations conducted in February 2010 and February 2013.

Following completion of the examination of the Veteran's back, the appropriate examiner should offer an opinion as to whether any chronic, clinically-identifiable back disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the gastrointestinal examination, the appropriate examiner should offer an opinion as to whether any clinically-identifiable gastrointestinal pathology (including irritable bowel syndrome) is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected posttraumatic stress disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all of the aforementioned records.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a chronic back disability and a gastrointestinal disorder, including irritable bowel syndrome (to include as secondary to service-connected posttraumatic stress disorder).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in January 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


